DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Regarding applicant’s claim for the benefit of a prior-filed provisional application (62/231,015), applicant amended independent claim 20 and argued (Remarks, page 6) that “Amended claim 20 is supported by at least FIG. 3 and pages 10-11 of U.S. Provisional Application 62/231,015 as filed on June 22, 2015. Therefore, acknowledgement of the priority date of June 22, 2015, is respectfully requested”. 

The examiner has reviewed the ‘015 provisional application (Fig. 3 and pages 10-11) and could not find an adequate support for a recited limitation “determining that the prediction value for the profile parameter exceeds a given probability value”. The most relevant section (Spec. page 10, duplicated below) only mentions a phrase “probability based”.

“Figure 3 shows a non-limiting example of the layout within a detector or predictor module. Each module is a large collection of algorithms that combine generative (probability based), discriminative (regression based) and knowledge-based. Strategies (derived from mined human opinion and automatically learned features from neural networks).”

It appears applicant’s argued support in the specification (pages 10-11) is based on some reasoning from a phrase “probability based”. However, the support under 35 U.S.C. §112(a) cannot be based on reasoning or inferring. The ‘015 provisional application does not disclose a comparison of a prediction value with a given probability value. Therefore, the ‘015 provisional application does not support the claimed “determining that the prediction value … exceeds a given probability value”. 

	In addition, applicant amended independent claim 20 by adding new limitations: “the predictor model being associated with one or more model weights that are optimized for processing features represented in the feature data associated with the confidence value”. The ‘015 provisional application does not provide an adequate support to the newly added limitations. 

	If applicant believed the ‘015 provisional application supports the above underlined limitations, it is suggested that applicant provides a detailed explanation above the relevant sections in the provisional application.  

Regarding the rejection under 35 U.S.C. §103, applicant amended independent claim 20 and added new claims 33-35. After reviewing the prior art references and 

By reviewing the original disclosure, the examiner believes that the original disclosure does not provide an adequate support to newly added limitations. See more explanations in the section under 35 U.S.C. §112(a). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant amended independent claim 20 by adding new limitations. Applicant stated (Remarks, page 6) that “Support for the amendments can be found at least in FIG. 2 and paragraphs 0044 - 0048 of the Application as Filed”

After reviewing the whole disclosure including Fig. 2 and Spec. [0044-48], the examiner could not find a support for a limitation: “the predictor model being associated with one or more model weights that are optimized for processing features represented in the feature data associated with the confidence value”.

The most relevant paragraph is in specification ([0047]) which describes “[00047] Each analysis block 220 comprises sub-modules called predictors 230 that operate upon the features derived from the speech signal. The predictor 230 generates a prediction of a value of one or more profile parameters based on the data in the feature vector. In some examples, the value is a weighting of the likelihood that the source has the associated profile characteristic of the profile parameter”. 

The disclosure only explains that a predictor generates a prediction value which is a weighting of the likelihood that the [speech] source has the associated profile characteristic of the profile parameter. The disclosure does not disclose a prediction value (which is a weighting of the likelihood) is a model weight. In addition, nowhere in the disclosure supports “one or more model weights that are optimized for …”. 

generating a profile of the speaker in accordance with the profile parameter having the prediction value that exceeds the given probability value”. 

The examiner suggests applicant point out sufficient support for the newly added or amended limitations. Please note, the support under §112(a) cannot be based on reasoning or inferring. The original disclosure must provide sufficient support to satisfy the requirement of §112(a). 

Dependent claims 21-25 are rejected because these dependent claims fail to remedy deficiency of independent claim 20. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659